Case 20-50017-btb       Doc 32     Entered 02/14/20 11:28:37      Page 1 of 54


MICHAEL LEHNERS, ESQ.
429 Marsh Ave.
Reno, Nevada 89509
Nevada Bar Number 003331
(775) 786-1695
Email: michaellehners@yahoo.com
Attorney for Plaintiff, Chapter 7 Trustee
Christopher P. Burke


                         UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF NEVADA

                                            oOo

IN RE

AFFORDABLE PATIOS & SUNROOMS                       BK-N- 20-50017-BTB
dba RENO PATIO AND FIREPLACES,                     CHAPTER 7

               Debtor(s).                          Adv. No. 20-

CHRISTOPHER P. BURKE, Chapter
Seven Trustee                                      ADVERSARY COMPLAINT
                  Plaintiff,

        vs.

AFFORDABLE PATIOS & SUNROOMS
dba RENO PATIO AND FIREPLACES, a
Nevada Corporation; RENO PATIO AND
FIREPLACES, LLC a Nevada limited
liability company, MILL STREET AUTO,
a Fictitious entity registered to RENO
PATIO AND FIREPLACES and
RICHARD TAYLOR, an individual

                        Defendants.



        Plaintiff, Christopher P. Burke, Chapter 7 Trustee ("Plaintiff" or "Trustee") for the

bankruptcy estate of Affordable Patios & Sunrooms dba Reno Patio and Fireplaces ("Debtor" or

"Affordable"), by and through undersigned counsel Michael Lehners, Esq., files the following

Adversary Complaint ("Complaint") against defendants Affordable Patios & Sunrooms dba

Reno Patio and Fireplaces; Reno Patio and Fireplaces, LLC a Nevada limited liability company,

Mill Street Auto, and Richard Taylor:



                                             1
Case 20-50017-btb        Doc 32       Entered 02/14/20 11:28:37    Page 2 of 54



                                CONSENT TO FINAL ORDER

        1.      Pursuant to LR 7008, the Trustee consents to this matter being heard, and to the

entry of final orders and judgment, by the above captioned Bankruptcy Court.

                                JURISDICTION AND VENUE

        2.      This Court has jurisdiction over this adversary proceeding pursuant to 11

U.S.C. §§105, 541, 542, 544 and 28 U.S.C. §§157(a)-(b) and 1334, and various other

applicable provisions of Title 11 of the United States Code (the "Bankruptcy Code"), the

Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules" or "FRBP"), and the laws of

the United States of America.

        3.      This is a core proceeding, including (without limitation) under 28 U.S.C.

§§157(b)(2)(A), (E), and (0).

        4.      Venue is proper in this Court under 28 U.S.C. §§1408 and 1409.

        5.      This adversary proceeding is brought under 11 U.S.C. §§105, 541, 542, 544;

28 U.S.C. §§ 2201 and 2202 (the "Declaratory Judgment Act"); and FRBP 7001 and 7065.

                                            PARTIES

        6.      Debtor is a Nevada corporation, organized on or about April 4, 2003.

        7.      Defendant Reno Patio & Fireplaces is a Nevada limited liability company

organized on or about October 16, 2013.

        8.      Defendant Richard Taylor is an individual residing in Washoe County, Nevada.

                                 GENERAL ALLEGATIONS

        9.      The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

        10.     The Debtor filed the instant bankruptcy on January 7, 2020.

        11.     Debtor, Affordable Patios & Sunrooms, held three contractor's licenses issued

 by the Nevada State Contractor's Board, License No. 56075, No. 71993, and No. 72332.




                                                2
Case 20-50017-btb        Doc 32     Entered 02/14/20 11:28:37          Page 3 of 54



         12.     Debtor, Affordable Patios & Sunrooms, on its Nevada contractors licenses

claims to do business as Reno Patio & Fireplaces. A copy of the Contractor's License Search

 Results are attached as Exhibit "1".

         13.     Debtor, Affordable Patios & Sunrooms, held three licenses, which entailed a C-

 14G contractor's license, which authorized it to do Prefabricated Steel Structures, a C-14H

contractor's license which authorized it to do Awnings and Louvres, and a C-39 license

authorizing it to Install Heater and a class C-3 authorizing it to do Carpentry Maintenance and

Minor Repairs.

         14.     When conducting business Debtor, Affordable Patios & Sunrooms, would have

customers sign contracts bearing the following name and address: Reno Patio & Fireplaces, 910

Glendale Avenue, Sparks, Nevada 89431.

         15.     On information and belief, none of the contracts between the Debtor and its

customers bore the name Affordable Patios & Sunrooms, Inc.

         16.     On or about January 23, 2020 the Nevada State Contractors Board found

 Affordable Patios & Sunrooms, dba Reno Patio & Fireplaces were in violation of 32 counts,

 including the failure to comply with the terms of a contract, abandoning construction projects

 without legal excuse, abandonment of projects when the completed portion is less than payment

 received, failure to prosecute construction projects with reasonable diligence, diversion of

 money or property, failure to establish financial responsibility, failure to comply with a notice to

correct, bidding in excess of the license limit, substandard workmanship, and failure to comply

 with a Board request for information. The licenses were revoked. The licensee was fined

 $72,750. The Order was entered on February 4, 2020. The Administrative Law Judge Allison,

 also referred the case to the Washoe County District Attorney's office for possible prosecution.

 A true and correct copy of that Default Order has been attached as Exhibit "2".

         17.     Reno Patio & Fireplaces, LLC owns the real property located at 910 Glendale

 Avenue, Sparks, Nevada 89431.




                                                  3
Case 20-50017-btb          Doc 32   Entered 02/14/20 11:28:37       Page 4 of 54



        18.    This property is currently listed for sale with Krch Realty. A copy of the for sale

sign has been attached as Exhibit "3".

        19.    On or about January 24, 12020, Krch Realtor, Phillip Sears called the Trustee

and stated he had a letter of intent to purchase 910 Glendale and asked the Trustee what

information he needed.

       20.     Trustee told Sears what documents he needed.

       21.     After a week of not receiving said documents, the Trustee contacted Sears and

asked where the documents were.

       22.     Sears laughed and stated he did not need to provide any documents as 910

Glendale was owned by a different entity, Reno Patio and Fireplaces, LLC. To which Trustee

responded he may get pulled into court over this deal. Finally, about a week later, and with the

help of a subpoena, documents were received from both Krch and Sears.

       23.     Defendant, Richard Taylor has been using Affordable Patios & Sunrooms' bank

account for his own personal expenses. Attached as Exhibit "4" is an itemization put together by

the Chapter 7 Trustee showing Affordable Patios and Sunrooms paid for child support, dental

bills, Sirux XM, ITunes, Playstation network, HOA dues to Somerset, GoDaddy, Direct TV,

Quicken Loans Mortgage payments (presumably on the 910 Glendale building or Mr. Taylor's

residence), Norman's Rare Guitars, Guitar Center.com, Pay Pal for high heel shoes, Clear

Vision and Wingfield Springs Community Association.

       24.     Debtor, Affordable Patios & Sunrooms has registered the name of Reno Patio &

Fireplace as its fictitious name. A copy of a Washoe County Fictitious name search has been

attached as Exhibit "5".

       25.     Reno Patio & Fireplace, LLC also does business as Mill Street Auto. A copy of

a Washoe County Fictitious name search has been attached as Exhibit "6".

       26.     On information and belief, Debtor, Affordable Patios & Sunrooms has funnelled

money to Mill Street Auto.




                                               4
Case 20-50017-btb        Doc 32        Entered 02/14/20 11:28:37    Page 5 of 54



        27.     On information and belief, Debtor, Affordable Patios & Sunrooms, Reno Patio

& Fireplaces and Mr. Taylor have commingled assets, including funds received from customers

of the Debtor for work never performed.

        28.     On information and belief, Reno Patio & Fireplaces had approximately $29,000

on deposit with Nevada State Bank ("NSB").

        29.     After being appointed as Trustee, NSB called Trustee Burke and spoke with

him, informing the Trustee that the funds were assets of Affordable Patios & Sunrooms and

property of the bankruptcy estate.

        30.     NSB stated they would forward those funds to Trustee.

        31.     When that did not happen, the Trustee called NSB who had reversed course and

stated that the $29,000 was actually funds of Reno Patio and Fireplace LLC which had a

different E.I.N.

        32.     On information and belief, Mr. Taylor went to the bank and withdrew the entire

$29,000, and he has refused to account for it.

        33.     Despite numerous demands by the Trustee, Debtor, Affordable Patios &

Sunrooms, Reno Patio & Fireplaces has not turned over financial information which precludes

the Trustee from completing his duties under the bankruptcy code. This includes tax returns

and bank statements. In addition, only limited information has been provided on assets.


                                      FIRST CLAIM FOR RELIEF
                               Unfair and Deceptive Practices

        34.     The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

        35.     Pursuant to 1 1 U.S.C. §323 the Trustee is the representative of the Estate and

has the power to file suit on the Debtor's behalf.

        36.     The Customers entered into contracts with the Debtor for various repairs on their

homes and real property.



                                                 5
Case 20-50017-btb       Doc 32      Entered 02/14/20 11:28:37         Page 6 of 54



         37.   On information and belief, a vast majority of these obligations were consumer

debts.

         38.   On information and belief each of the Customers paid Richard Taylor in full for

or paid him a deposit for the work to be performed by the Debtor.

         39.   On information and belief, Richard Taylor was the corporate officer responsible

for performing the work for the Customers, and that Richard Taylor had control over the

deposits that were paid to the Debtor by the Customers.

         40.   Instead of using the deposits to perform the work for the Customers, Richard

Taylor converted the funds to his own use and for other purposes.

         41.   NRS 41.600(1) states that an action may be brought by any person who is a

victim of consumer fraud.

         42.   NRS 41.600(2)(e) defines consumer fraud as a deceptive trade practice as

defined in NRS 598.0915 to 598.0925, inclusive.

         43.   Pursuant to NRS 598.0923(3) a person engages in a deceptive trade practice

when it violates a state or federal statute or regulation relating to the sale or lease of goods or

services.

         44.   Pursuant to NRS 598.0923(4) a person engages in a deceptive trade practice

when it uses coercion, duress or intimidation in a transaction.

         45.   The actions of Richard Taylor in accepting deposits and failing to perform the

work violated numerous provisions of Chapter 624 of the Nevada Revised Statutes, including

but not limited to NRS 624.3016(1) which prohibits any fraudulent or deceitful act committed in

the capacity of a contractor, including, without limitation, misrepresentation or the omission of a

material fact and NRS 624.3012(1) which prohibits the diversion of money or property received

for the completion of a specific construction project. These actions of Richard Taylor rendered

the Debtor liable under NRS 41.600 to each of the Customers, and that as a result, the Debtor

has the right to seek indemnification and contribution for the actions of Richard Taylor that

rendered the Debtor liable to said Customers.


                                                6
Case 20-50017-btb         Doc 32      Entered 02/14/20 11:28:37          Page 7 of 54



          46.    Richard Taylor performed these actions with a conscious disregard for the rights

of the Customers which constituted an act of subjecting them to cruel and unjust hardship.

          47.    The actions of Richard Taylor described herein are of a detestable conduct which

were performed with a conscious disregard of the rights of the Customers.

          48.    As a result of these unfair and deceptive practices, the Plaintiff is entitled to

actual damages, punitive damages not to exceed $300,000.00, attorney fees and costs of suit.
                             SECOND CLAIM FOR RELIEF
                                            Conversion

          49.    The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

          50.    The Customers entered into contracts with the Debtor for various repairs on their

homes and real property.

          51.    On information and belief each of the Customers paid Richard Taylor in full for

or paid him a deposit for the work to be performed by the Debtor.

          52.    On information and belief, Richard Taylor was the corporate officer responsible

for performing the work for the Customers, and that Richard Taylor had control over the

deposits that were paid to the Debtor by the Customers.

          53.    Instead of using the deposits to perform the work for the Customers, Richard

Taylor converted the funds to his own use and for other purposes.

          54.    Richard Taylor's actions in using the deposits for his own use instead of

applying them for the purpose for which they were given to the Debtor were distinct acts of

dominion wrongfully exerted over the Debtor's property in denial of, or inconsistent with its

title or rights therein or in derogation, exclusion, or defiance of such title or rights.

          55.    These intentional actions and conduct of Richard Taylor were wrongful acts that

were done intentionally and which necessarily produced harm and were without just cause or

excuse.

          56.    As a result of these actions, the Plaintiff is entitled to damages according to proof

at the time of trial.

                                                  7
Case 20-50017-btb         Doc 32      Entered 02/14/20 11:28:37         Page 8 of 54


                                   THIRD CLAIM FOR RELIEF
                                          Embezzlement

         57.     The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

        58.      The Customers entered into contracts with the Debtor for various repairs on their

homes and real property.

        59.      On information and belief each of the Customers paid Richard Taylor in full for

or paid him a deposit for the work to be performed by the Debtor. These funds were property of

the Debtor.

        60.      The Debtor authorized Richard Taylor to collect Customer deposits on its behalf

and in so doing, the Debtor placed the deposits in the possession of Mr. Taylor, who was a

non-owner of the funds.

        61.      While in possession of the Customer deposits, Richard Taylor appropriated the

deposits to a use other than which they were entrusted.

        62.      Richard Taylor's misappropriation of the Customer deposits were performed

under circumstances indicating fraud.

        63.      As a result of these actions, the Plaintiff is entitled to damages according to proof

at the time of trial.
                                 FOURTH CLAIM FOR RELIEF
                                       Constructive Trust

        64.      The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

        65.      Pursuant to 1 1 U.S.C. §323 the Trustee is the representative of the Estate and

has the power to file suit on the Debtor's behalf.

        66.      Pursuant to 1 1 U.S.C. §544 the Trustee has the hypothetical powers under state

law of one who has:

        (a)     a judicial lien on all property on which a creditor on a simple contract could

                have obtained such a judicial lien, whether or not such a creditor exists;


                                                  8
Case 20-50017-btb         Doc 32      Entered 02/14/20 11:28:37        Page 9 of 54



        (b)    filed an execution against the debtor that is returned unsatisfied at such

               time, whether or not such a creditor exists; and

        (c)    the rights of a bona fide purchaser of real property, whether or not such a

               purchaser exists

        67.     Pursuant to both 11 U.S.C. §323 and 11 U.S.C. §544 the Trustee is entitled to

the state law remedy of a constructive trust as set forth within this claim.

        68.     On information and belief, Richard Taylor has engaged in a pattern and practice

of defrauding the Debtor's Customers and converting or embezzling the Customer deposits,

which was property of the Debtor, for his own use.

        69.     Affordable Patios & Sunrooms, Inc; Reno Patio & Fireplaces, LLC and Mill

Street Auto were influenced and governed by Richard Taylor.

        70.     Affordable Patios & Sunrooms, Inc; Reno Patio & Fireplaces, LLC; Mill Street

Auto and Richard Taylor had such unity of interest and ownership that each entity and Mr.

Taylor are inseparable from each other.

        71.     Adherence to the notion that Affordable Patios & Sunrooms, Inc; Reno Patio &

Fireplaces, LLC and Mill Street Auto are entities separate from Mr. Taylor would sanction fraud

or promote a manifest injustice.

        72.     Mr. Taylor caused Affordable Patios and Sunrooms to pay for child support,

dental bills, Sirux XM, ITunes, Playstation network, HOA dues to Somerset, GoDaddy, Direct

TV, Quicken Loans Mortgage payments (presumably on the 910 Glendale building or Mr.

Taylor's residence), Norman's Rare Guitars, Guitar Center.com, Pay Pal for high heel shoes,

Clear Vision and Wingfield Springs Community Association.

        73.     Based upon this commingling of assets, unity of interest and absolute control

manifested by Mr. Taylor, the circumstances under which the 910 Glendale property was

acquired by Reno Patio & Fireplaces, LLC makes it inequitable that it should be retained by this

entity which holds the legal title.




                                                 9
Case 20-50017-btb         Doc 32         Entered 02/14/20 11:28:37     Page 10 of 54



         74.     As the individual that controlled both Affordable Patios & Sunrooms, Inc. and

 Reno Patio & Fireplaces, LLC, a confidential relationship existed between Mr. Taylor and both

 entities.

         75.     The imposition of a constructive trust on the 910 Glendale property is necessary

 to prevent a failure of justice.

         76.     Reno Patio & Fireplaces, LLC, as the holder of legal title to the Glendale

 property is deemed to be a trustee of that property for the benefit of the bankruptcy estate which

 in good conscience is entitled to it.

         77.     The Plaintiff is entitled to the equitable remedy of a constructive trust with

 respect to the Glendale property.
                                      FIFTH CLAIM FOR RELIEF
                                               Alter Ego

         78.     The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

         79.     Pursuant to 11 U.S.C. §323 the Trustee is the representative of the Estate and

 has the power to file suit on the Debtor's behalf.

         80.     Pursuant to 11 U.S.C. §544 the Trustee has the hypothetical powers under state

 law of one who has:

         (a)    a judicial lien on all property on which a creditor on a simple contract could

                have obtained such a judicial lien, whether or not such a creditor exists;

         (b)    filed an execution against the debtor that is returned unsatisfied at such

                time, whether or not such a creditor exists; and

         (c)    the rights of a bona fide purchaser of real property, whether or not such a

                purchaser exists

         81.     Pursuant to both 11 U.S.C. §323 and 11 U.S.C. §544 the Trustee is entitled to

the state law remedy of alter ego rights as set forth within this claim.

         82.     The Customers entered into contracts with the Debtor for various repairs on their

 homes and real property.

                                                   10
Case 20-50017-btb        Doc 32       Entered 02/14/20 11:28:37       Page 11 of 54



         83.    On information and belief each of the Customers paid Richard Taylor in full for

or paid him a deposit for the work to be performed by the Debtor.

         84.    On information and belief, Richard Taylor was the individual responsible for

 performing the work for the Customers, and that Richard Taylor had control over the deposits

 that were paid to the Debtor by the Customers. These funds were property of the Debtor.

         85.    Instead of using the deposits to perform the work for the Customers, Richard

Taylor converted the funds to his own use and for other purposes.

         86.    Richard Taylor was the individual that controlled, influenced and governed both

 Affordable Patios & Sunrooms, Inc. and Reno Patio & Fireplaces, LLC.

         87.    By taking dominion and control over the Customer deposits, there was a unity of

 interest and ownership between Mr. Taylor; Affordable Patios & Sunrooms, Inc; Reno Patio &

Fireplaces, LLC and Mill Street Auto so that one is inseparable from the other.

         88.    Adherence to the notion of Affordable Patios & Sunrooms, Inc; Reno Patio &

Fireplaces, LLC and Mill Street Auto being entities separate from Mr. Taylor would sanction

fraud or promote a manifest injustice

         89.    The Plaintiff is entitled to declaratory relief that Mr. Taylor; Affordable Patios &

Sunrooms, Inc; Reno Patio & Fireplaces, LLC and Mill Street Auto are the alter egos of each

other.
                                  SIXTH CLAIM FOR RELIEF
                                  Substantive Consolidation

         90.    The Plaintiff incorporates the allegations contained in the preceding paragraphs

as though set forth in full herein.

         91.    The Customers entered into contracts with the Debtor for various repairs on their

homes and real property.

         92.    On information and belief each of the Customers paid Richard Taylor in full for

or paid him a deposit for the work to be performed by the Debtor.
Case 20-50017-btb         Doc 32    Entered 02/14/20 11:28:37        Page 12 of 54



         93.     On information and belief, Richard Taylor was the individual responsible for

 performing the work for the Customers, and that Richard Taylor had control over the deposits

 that were paid to the Debtor by the Customers. These funds were property of the Debtor.

         94.      Instead of using the deposits to perform the work for the Customers, Richard

 Taylor converted the funds to his own use and for other purposes.

         95.     Richard Taylor was the individual that controlled, influenced and governed both

 Affordable Patios & Sunrooms, Inc. and Reno Patio & Fireplaces, LLC.

         96.      Instead of using the deposits to perform the work for the Customers, Richard

 Taylor converted the funds to his own use and for other purposes.

         97.      Richard Taylor, Affordable Patios & Sunrooms, Inc; Reno Patio & Fireplaces,

 LLC and Mill Street Auto dealt with Customers as a single economic unit.

         98.     The Customers did not rely upon the separate identity of Richard Taylor,

 Affordable Patios & Sunrooms, Inc; Reno Patio & Fireplaces, LLC and Mill Street Auto when

 extending credit.

         99.     The financial affairs of Richard Taylor, Affordable Patios & Sunrooms, Inc;

 Reno Patio & Fireplaces, LLC and Mill Street Auto are so entangled that consolidation will

 benefit all creditors.

         100.    The affairs between Affordable Patios & Sunrooms, Inc; Reno Patio &

 Fireplaces, LLC and Mill Street Auto are so entangled that unraveling them would require

 significant time, effort, and expense, and there was no realistic assurance that the result would

 be accurate or without potential injury.

         101.    The Debtor, Reno Patio & Fireplaces, LLC and Mill Street Auto were but

 instrumentalities of Richard Taylor with no separate existence of their own.

         102.    There existed a unity of interest and ownership common to the Debtor, Reno

 Patio & Fireplaces, LLC and Mill Street Auto and Richard Taylor such that there was

 commingling of assets.




                                                12
Case 20-50017-btb       Doc 32         Entered 02/14/20 11:28:37     Page 13 of 54



         103.    There was no clear demarcation between the affairs of the Debtor, Reno Patio &

 Fireplaces, LLC and Mill Street Auto and Richard Taylor.

         104.    Adhering to the separate artificial entities theory would result in an injustice to

 the Debtor's creditors.

         105.    The Plaintiff is entitled to an order substantively consolidating the debts and

 assets of the Debtor, Reno Patio & Fireplaces, LLC and Mill Street Auto and Richard Taylor.

         106.    Pursuant to 11 U.S.C. §542, the Plaintiff is entitled to an order directing the

 turnover from Richard Taylor of all his non-exempt assets, both community and separate.

         107.    Pursuant to 1 1 U.S.C. §542, the Plaintiff is entitled to an order directing the

 turnover from Reno Patio & Fireplaces, LLC of all its assets, including but not limited to, the

 910 Glendale property.
                                 SEVENTH CLAIM FOR RELIEF
                                       Breach of Fiduciary Duty

         108.    The Plaintiff incorporates the allegations contained in the preceding paragraphs

 as though set forth in full herein.

         109.    As director and officer of the Debtor, Richard Taylor owed the Debtor a

 fiduciary duty of trust and confidence.

         110.    The Customers entered into contracts with the Debtor for various repairs on their

 homes and real property.

         111.    On information and belief each of the Customers paid Richard Taylor in full for

 or paid him a deposit for the work to be performed by the Debtor. These funds were property of
 the Debtor.

         112.    On information and belief, Richard Taylor was the Debtor's agent responsible

 for performing the work for the Customers, and that Richard Taylor had control over the

 deposits that were paid to the Debtor by the Customers.

         113.    Instead of using the deposits to perform the work for the Customers, Richard

 Taylor converted the funds to his own use and for other purposes.



                                                 13
     Case 20-50017-btb        Doc 32        Entered 02/14/20 11:28:37         Page 14 of 54


1
               114.    Richard Taylor's actions in using the deposits for his own use instead of
2
       applying them for the purpose for which they were given to the Debtor were a breach of the
3
       fiduciary duty he owed to the Debtor.
4
               115.    As a direct and proximate result of this breach of fiduciary duty, the Plaintiff is
5
       entitled to recover damages according to proof at the time of trial.
6                                       EIGHTH CLAIM FOR RELIEF
7
                              Fraudulent Transfer 11 U.S.C. §548(a)(1)

8
               116.   The Plaintiff incorporates the allegations contained in the preceding paragraphs

9
      as though set forth in full herein.

10
               117.   The Customers entered into contracts with the Debtor for various repairs on their

11
      homes and real property.

12
               118.   On information and belief each of the Customers paid Richard Taylor in full for

13
      or paid him a deposit for the work to be performed by the Debtor.

14
               119.   On information and belief, Richard Taylor was the Debtor's agent responsible

15    for performing the work for the Customers, and that Richard Taylor had control over the

16
      deposits that were paid to the Debtor by the Customers.

17
              120.    Instead of using the deposits to perform the work for the Customers, Richard

18
      Taylor converted the funds to his own use and for other purposes.

19
              121.    The Customer deposits were property of the Debtor when paid by each

20
      Customer to Richard Taylor or to the Debtor.

21
              122.    On or after Richard Taylor transferred property of the Debtor to himself and

22    possibly other entities or persons with actual intent to hinder, delay, or defraud any entity to

23    which the debtor was or became, on or after the date that such transfer was made or such

24
      obligation was incurred, indebted.

25
              123.    That by reason of the foregoing, Plaintiff may avoid and recover said transfers

26    pursuant to Section 548(a)(1) of Title 11, United States Code.
                                        NINTH CLAIM FOR RELIEF
27
                              Fraudulent Transfer 11 U.S.C. §548(a)(2)
28

                                                       14
Case 20-50017-btb        Doc 32        Entered 02/14/20 11:28:37      Page 15 of 54



         124.     The Plaintiff incorporates the allegations contained in the preceding paragraphs

 as though set forth in full herein.

         125.     The Customers entered into contracts with the Debtor for various repairs on their

  homes and real property.

         126.     On information and belief each of the Customers paid Richard Taylor in full for

  or paid him a deposit for the work to be performed by the Debtor.

         127.     On information and belief, Richard Taylor was the Debtor's agent responsible

  for performing the work for the Customers, and that Richard Taylor had control over the

 deposits that were paid to the Debtor by the Customers.

         128.     Instead of using the deposits to perform the work for the Customers, Richard

 Taylor converted the funds to his own use and for other purposes.

         129.     The Customer deposits were property of the Debtor when paid by each

 Customer to Richard Taylor or to the Debtor.

         130.     On or after Richard Taylor transferred property of the Debtor to himself and

 possibly other entities or persons.

         13 I . At the time Richard Taylor caused these transfers to be made by the Debtor, the

 Debtor received less than a reasonably equivalent value in exchange for such transfer or

 obligation.

         132      At the time Richard Taylor caused these transfers to be made by the Debtor, the

 Debtor was insolvent on the date that such transfer was made, or became insolvent as a result of
 such transfer.

         133.     That by reason of the foregoing, Plaintiff may avoid and recover said transfers

 pursuant to Section 548(a)(2) of Title 11, United States Code.
                                   TENTH CLAIM FOR RELIEF
                         Fraudulent Transfer NRS 112.140 et. seq.

         134.     The Plaintiff incorporates the allegations contained in the preceding paragraphs
 as though set forth in full herein.



                                                 15
Case 20-50017-btb        Doc 32     Entered 02/14/20 11:28:37         Page 16 of 54



         135.     Under 11 U.S.C. §544(b)(1) the trustee may avoid any transfer of an interest of

 the debtor in property or any obligation incurred by the debtor that is voidable under applicable

  law by a creditor holding an unsecured claim that is allowable under section 502 of this title.

         136.     Pursuant to 11 U.S.C. §323 the Trustee is the representative of the Estate and

 has the power to file suit on the Debtor's behalf.

         137.     The Customers entered into contracts with the Debtor for various repairs on their

 homes and real property.

         134.     On information and belief each of the Customers paid Richard Taylor in full for

 or paid him a deposit for the work to be performed by the Debtor.

         135.     On information and belief, Richard Taylor was the Debtor's agent responsible

 for performing the work for the Customers, and that Richard Taylor had control over the

 deposits that were paid to the Debtor by the Customers.

         136.     Instead of using the deposits to perform the work for the Customers, Richard

 Taylor converted the funds to his own use and for other purposes.

         137.     The Customer deposits were property of the Debtor when paid by each

 Customer to Richard Taylor or to the Debtor.

         138.     On or after Richard Taylor transferred property of the Debtor to himself and

 possibly other entities or persons.

         139.     The transfers referenced in the preceding paragraph were made with actual intent

 to hinder, delay, or defraud any entity to which the debtor was or became, on or after the date

 that such transfer was made or such obligation was incurred, indebted.

         140.     At the time Richard Taylor caused these transfers to be made by the Debtor, the

 Debtor received less than a reasonably equivalent value in exchange for such transfer or

 obligation.

         141.     At the time Richard Taylor caused these transfers to be made by the Debtor, the

 Debtor was insolvent on the date that such transfer was made, or became insolvent as a result of

 such transfer.


                                                 16
Case 20-50017-btb         Doc 32        Entered 02/14/20 11:28:37     Page 17 of 54



            142.   That by reason of the foregoing, Plaintiff may avoid and recover said transfer

  pursuant to NRS 112.140 et. seq. and 11 U.S.C. §544.
                                  ELEVENTH CLAIM FOR RELIEF
                                   Preference 11 U.S.C. §547

            143.   The Plaintiff incorporates the allegations contained in the preceding paragraphs

  as though set forth in full herein.

            144.   Richard Taylor is an insider of the Debtor as that term is defined by 11 U.S.C.

 §101(31).

            145.   On information and belief, the Debtor was indebted to Richard Taylor.

            146.   Within the one year period prior to the Debtor filing bankruptcy, Richard Taylor

  received payments of unknown amounts from the Debtor.

            147.   These transfers were made while the Debtor was insolvent.

            148.   These transfers were made on or within one year before the filing of the petition

  herein.

            149.   These transfers enabled Richard Taylor to receive more money than he would

 have received had this been a case under Chapter 7 of Title 11, United States Code, had such

 transfer not been made and said Defendant received payment of the Debtor's indebtedness to the

 extent provided by the provisions of said Title 11.

            150.   That by reason of the foregoing, Plaintiff may avoid and recover said transfers

 pursuant to Section 547(b) of Title 11, United States Code.
                                   TWELFTH CLAIM FOR RELIEF
                                    Turnover 11 U.S.C. §542

            151.   The Plaintiff incorporates the allegations contained in the preceding paragraphs

 as though set forth in full herein.

            152.   On July 21, 2016 the Debtor owned or had an interest in the real property located

 at 910 Glendale Avenue.

            153.   The Glendale property is property of the Estate that the trustee may use, sell, or

 lease under section 363 of this title.


                                                  17
     Case 20-50017-btb        Doc 32         Entered 02/14/20 11:28:37    Page 18 of 54



               154.    On information and belief, Richard Taylor and/or Reno Patio & Fireplaces, LLC

       has access to or is in possession of the Glendale property.

               155.    Pursuant to 11 U.S.C. §542(a) Richard Taylor is required to deliver to the

       trustee, and account for, such property or the value of said Vehicles.

               156.    The Plaintiff is entitled to an Order directing Richard Taylor and/or Reno Patio &

       Fireplaces, LLC to deliver the Glendale property to the Trustee and account for said property.
                                     THIRTEENTH CLAIM FOR RELIEF
                                                 11 U.S.C. §550

               157.    The Plaintiff incorporates the allegations contained in the preceding paragraphs

       as though set forth in full herein.

               158.    That by reason of the foregoing, Plaintiff may recover, for the benefit of the

      estate, the property transferred, or, if the Court so orders, the value of such property, from the

      Transferees pursuant to the provisions of 11 U.S.C. §550(a).

               WHEREFORE, Plaintiff prays for Judgment against the Defendants above named as

      follows:

               1.      On the FIRST claim for relief, actual damages, punitive damages not to exceed

      $300,000.00, attorney fees and costs of suit.

               2.      On the SECOND claim for relief, damages according to proof at the time of trial.

               3.      On the THIRD claim for relief, damages according to proof at the time of trial.

              4.       On the FOURTH claim for relief, the equitable remedy of a constructive trust

      with respect to the Glendale property.

               5.      On the FIFTH claim for relief, declaratory relief that Mr. Taylor; Affordable

      Patios & Sunrooms, Inc; Reno Patio & Fireplaces, LLC and Mill Street Auto are the alter egos

      of each other.

              6.       On the SIXTH claim for relief, an order substantively consolidating the debts

      and assets of the Debtor, Reno Patio & Fireplaces, LLC and Mill Street Auto and Richard

27    Taylor and for the turnover of Mr. Taylor's non-exempt assets as well as all of the assets of

28    Reno Patio & Fireplaces, LLC, including but not limited to, the 910 Glendale property.

                                                       18
Case 20-50017-btb        Doc 32     Entered 02/14/20 11:28:37        Page 19 of 54



           7.      On the SEVENTH claim for relief, damages according to proof at the time of

  trial.

           8.      On the EIGHTH claim for relief, for avoidance and recovery said transfers.

           9.      On the NINTH claim for relief, for avoidance and recovery said transfers.

           10.     On the TENTH claim for relief, for avoidance and recovery said transfers.

           11.     On the ELEVENTH claim for relief, for avoidance and recovery said transfers.

           12.     On the TWELFTH claim for relief, an Order directing Richard Taylor and/or

  Reno Patio & Fireplaces, LLC to deliver the Glendale property to the Trustee and account for

  said property.

           13.     On the THIRTEENTH claim for relief, recovery of the property transferred, or

  the value of such property from the Transferees.


                   Dated: This         day of



                                                By:
                                                      Mic 1/      ers, Esq.
                                                      429 Marsh Ave.
                                                      Reno, Nevada 89509
                                                      Nevada Bar Number 003331




                                                 19
     Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 20 of 54
                                  Exhibit List


Exhibit 1         Contractor's License Search Results

Exhibit 2         Administrative Law Judge's Default Order

Exhibit 3         Krch Realty For Sale Sign

Exhibit 4         Chapter 7 Trustee Bank Statement Summary

Exhibit 5         Affordable Patios & Sunrooms' Fictitious Name
                  Regarding Reno Patio & Fireplace

Exhibit 6         Reno Patio & Fireplace, LLC's Fictitious Name
                  Regarding Mill Street Auto
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 21 of 54




                      Exhibit 1




                     Exhibit 1
                       Case 20-50017-btb             Doc 32        Entered 02/14/20 11:28:37                Page 22 of 54




          statecontractorstoald
          Measure up...use licensed contractors.
     (http:Uwww.nscb.nv.govfl




     License Search Results
     Search Criteria
     License Number: 56075


       Principal Legal                DBA Name         License       NV Business ID        Primary          Status     City   State
       Name      Business                              Number                              Classification
                 Name


                     AFFORDABLE RENO                   0056075 NV20031314127 C14 - Steel Suspended SPARKS NV
                     PATIOS &   PATIO &                                     Reinforcing
                     SUNROOMS FIREPLACES                                    and Erection



                                                                 New Search




                                                          2019-12-06 01:14:29 PM




https://app.nvcontractorsboard.com/Clients/NVSCB/Public/ContractorLicenseSearch/LicenseSearchResults.aspx                         1/1
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 23 of 54




                     Exhibit 2




                    Exhibit 2
            Case 20-50017-btb            Doc 32    Entered 02/14/20 11:28:37          Page 24 of 54

                                 NEVADA STATE: CONTRACTORS BOARD


      In the matter of                                  Investigative Case Nos. 30052657, 30052913,
                                                        30052935, 30053109, 30053174, 30053176,
      Affordable Patios & Surtrooms, dba
      Reno Patio & Fireplaces,
      Richard Garriga Taylor, President and Qualified
      Individual,

      License Nos. 56075, 71993, 72332,

                         Respondent(s)


                                                   Default Order

              Pursuant to the authority conferred upon it by NRS 624.140 and NRS 624.170, the Nevada State

      Contractors Board delegated its authority to hear this case to Administrative Law Judge Noah Allison.

              The Board alleged thirty-two violations against the Respondent: 1) Failure to comply - NRS

      624.301(5), 2) Abandonment — NRS 624.301(2), 3) Abandonment NRS 624.301(1), 4) Failure to

      prosecute — NRS 624.301(4), 5) Diversion - NRS 624.3012(1), 6) Excess of limit - NRS 624.3015(2), 7)

      Failure to comply - NRS 624.302(6), 8) Failure to comply - NRS 624.301(5), 9) Abandonment — NRS

      624.301(1), 10) Abandonment — NRS 624.301(2), 11) Failure to prosecute — NRS 624.301(4), 12)

      Diversion - NRS 624.3012(1). 13) Failure to comply - NRS 624.301(5), 14) Abandonment — NRS

      624.301(1), 15) Failure to prosecute — NRS 624.301(4), 16) Diversion - NRS 624.3012(1), 17) Failure to

      comply - NRS 624.302(6), 1S) Failure to comply - NRS 624.301(5), 19) Abandonment — NRS

      624.301(1), 20) Abandonment — NRS 624.301(2). 2)) Failure to prosecute NRS 624.301(4). 22)

      Diversion - NRS 624.3012(1). 23) Substandard workmanship - NRS 624.3017(1). 24) Failure to correct -

      NRS 624.3013(5), 25) Failure to comply - NRS 624.301(5), 26) Abandonment — NRS 624.301(1), 27)

      Abandonment — NRS 624.301(2), 28) Failure to prosecute — NRS 624.301(4), 29) Diversion - NRS

      624.3012(1), 30j Failure to comply - NRS 624.302(6), 31) Financial responsibility - NRS 624.3013(3 )

      and 32) Joint liability - NRS 624.3018(2).

              This matter having come before the NSCB on January 22. 2020. on its posted agenda. and the
26
      Licensee, Affordable Patios & Sunrooms, dba Reno Patio cc.:, Fireplaces, license numbers 56075, 71993
-r7
      and 72332 was served with a copy of the Notice of Hearing. Complaint and Requirement to Answer, and
IS




                                                         -1-
            Case 20-50017-btb          Doc 32      Entered 02/14/20 11:28:37           Page 25 of 54


      failing to Answer and/or otherwise defend the Complaint, and good cause appearing, AU Allison finds

      and concludes as follows:



      I.0     Findings of Fact

              1.      Reno Patios << Fireplaces ("Respondent") was a licensed contractor in the State of

      Nevada, license number 56075, Class C-14G (Prefabricated Steel Structures), C-14H (Awnings and

      Louvres), issued on July S, 2003, with a 850,000 monetary license limit.

                      License number 56075 is held as a corporation with Richard Garriga Taylor as President

      and Qualified Individual.

              3.      The license is suspended, summary suspension as of November 19, 2019.

              4.      Respondent was issued license number 71993 Class C-39 (Installing Heaters) issued on

      October 3, 2008, with a 850,000 monetary license limit.

              5.      License number 71993 is held as a corporation with Richard Garriga Taylor as President

      and Qualified Individual.

              6.      The license is cancelled, not renewed as of Auuust 2. 2019.

              7.      Respondent was issued license number 72332 Class C-3 (Carpentry Maintenance and

      Minor Repairs) issued on December 5. 2005, with a 5200.000 monetary license limit.

              S.      License number 72332 is held as a corporation with Richard Garrity, Taylor as President

      and Qualified Individual.

              10.     The license is suspended, summary suspension as of November 19, 2019.

21            11.     The address of record for license numbers 56075, 71993, 72332 is 910 Glendale Avenue,


"12   Sparks, Nevada 89431.


23            12.     Respondent was served the Notice of Hearing, Complaint and Requirement to Answer to

      its address of record by certified mail dated December 19. 2019.


25            13.     Respondent failed to file an Answer or responsive pleading to the Complaint.


26            14.     On or about August 14, 2018, Respondent entered into a written contract with Chen

      Kwok ("Kwok") for the installation of a patio enclosure located at 275 West Street. Reno. Nevada S9501


2S    ("Kwolt Project') for a contract amount of S60.771. Kwok paid Respondent a total of 821.269.S5.
           Case 20-50017-btb           Doc 32      Entered 02/14/20 11:28:37           Page 26 of 54


             15.       The Kwok contract stipulated that the work would be done "8 to 10 weeks after

 2   02/14/19", which would be April 11, 2019 to April 25, 2019.

 3            16.      On or about August 27, 2019, Kwok filed a workmanship complaint with the Board

 4   against Respondent.

 5            17.      The work had not been completed.

 6            IS.      Respondent contracted with Kwok for the sum of 560,771, in excess of the £50,000 limit

 7   of his license.

 8            19.      On or about October S, 2019, the Board investigator sent Respondent an opening letter

 9   requesting a written response to the allegations by October 22, 2019.

10           20.       Respondent did not provide a written response.

11           21.       On or about June IS, 2019, Respondent entered into a contract with Lewis Mattice

12   ("Mattice") for the installation of a solid patio cover at 11455 Verazae Drive, Reno. Nevada (—Manioc

13   Project') for a total contract amount of 59,378. Mattice paid Respondent a total of S4,6S9.3S towards the

14   contract amount.

15                     On or about October 1, 2019, Mattice filed a workmanship complaint with the Board

16   against Respondent.

17           23.       Respondent did not obtain the required permit or star, any work on the patio enclosure.

IS           24.       The Mattice project is 0% completed.

             25.       On or about April 29, 2019. Respondent entered into a written contract with John

26   Cossavela ("Cossavela") for the installation of a drop shade at the Cossavela residence located at 445

21   Kathy Terrace, Sparks, Nevada 89436 ("Cossavela Project") for a contract amount of SI,S71. Cossavela

     paid Respondent a total of S1,122.60 towards the contract amount.

1'
-J           26.       Respondent installed various elements of the drop shade through September 4. 2019.

24           27.       Cossavela last spoke with Respondent on September 27. 2019.

             2S.       There has been no further contact with or from Respondent.

26           )9.       The Cossavela project remains incomplete.

             30.       On or about October 4. 2019, CossaveiL flied workmanship complaint with the Board

2S   against Respondent.
           Case 20-50017-btb           Doc 32      Entered 02/14/20 11:28:37             Page 27 of 54

             31.     On or about October 8, 2019, the Board investigator sent Respondent an opening letter

     requesting a written response to the allegations by October 22, 2019.

             32.     Respondent has not provided a written response.

             33.     On or about September 6, 20I S, Respondent entered into a contract with Monique

     Festinese ("Festinese") for the installation of a patio enclosure at the Festinese residence located at 3347

     Poco Rey Court, Sparks, Nevada ("Festinese Project") for a total contract amount of S45,871. Festinese

     paid Respondent a total of S29,189.60 towards the contract amount. Festinese is 78 years old.

             34.     Respondent did not obtain the permit or started any work on the patio enclosure.

             35.     The Festinese Project is 0% completed.

             36.     On or about October 24, 2019, Festinese filed a workmanship complaint with the Board

     against Respondent.

             37.     On or about September S, 2018, Respondent entered into contract with Leslie

     Zimmerman ("Zimmerman") for the installation of a new deck and patio cover at Zimmerman residence

     located at 906 Bates Avenue, Reno, Nevada 89502 in the amount of 543,811. Zimmerman paid

     Respondent in full.

             3S.     On or about March 1, 2019, the project was substantially completed.

             39.     On or about November 5, 2019. Zimmerman filed a workmanshin complaint with the

     Board against Respondent.

                     On or about November i 9, 2019. Investigator Gary Hoid conducted a job site meetinil at

     the Zimmerman residence and validated the following workmanship items:

             ITEM 1: OVERALL DECK: The deck as constructed is not in alignment with the residence.

             ITEM 2. CENTER BEAM: There is a dent in the material of the center beam over the north
23
             vertical post.

24           ITEM 3. SOUTH END VERTICAL POST: The post has twisted causing the decking to crack an

             separate.

             ITEM 4. DECK: The perimeter trim is not secured properly and has separated away from each

             independent piece.
           Case 20-50017-btb            Doc 32       Entered 02/14/20 11:28:37            Page 28 of 54

             41.       On or about November 19, 2019, the Respondent's licenses were summarily suspended,

     therefore, he can no longer perform any work.

             42.       Respondent offered no resolution to the workmanship items.

             43.       On or about November 21, 2019, Respondent was issued a Notice to Correct.

             44.       Respondent failed to comply with the Board's Notice to Correct.

             45.       On or about May 31, 2019, Respondent entered into a contract with Kate Hanlon

     ("Hanlon-) for the construction of a patio enclosure wall system to convert an existing pergola into a

     sunroom at the Hanlon residence located at 1413 Snow Summit Drive, Reno, Nevada 89523 ("Hanlon

     Project") for a contract amount 01518,465. Hanlon paid Respondent a total of 57,386 towards the

     contract amount.

             46.       The completion date per the contract was to be October 30, 2019.

             46.       No work has been performed on the project.

             47.       On or about October 15, 2019, Hanlon contacted the local building department and was

     told no permit had been applied for. Hanlon then contacted Respondent and requested a refund of her

     monies. Respondent agreed and sent her a check for 55,861.50 leaving a total amount still owed of

     51,524.50.

             48.       On or about November 5. 2019. Hanlon, flied a workmanship/abandonment complaint

     with the Board against Respondent.

             49.       On or about November 12. 2019, Respondent wa;., notifies.to provide this office copies of

     the bid, contract and written scope of work, subcontracts, change orders and permits for the project
2!   located at 1413 Snow Summit Drive Reno. Nevada.

             50.       This information was to be received by November    22,   2019.

             51.       Respondent failed to provide the requested documents.

             52.       Respondent failed to provide a financial statement or other evidence of his financial

25   responsibility.

26           53.        Richard Garriga Taylor is the President, CMS and Trade for Reno Patio & Fireplaces.

27   license numbers 56075, 71993 and 72332.
           Case 20-50017-btb             Doc 32       Entered 02/14/20 11:28:37             Page 29 of 54

     2.0 Conclusions of Law

     The administrative law judge makes the following conclusions of law based upon Nevada law and the

     findings of fact:

             1.          The Board's administrative proceedings are governed by the Administrative Procedures

     Act, codified as NRS Chapter 233B, as well as NRS Chapter 624 and Chapter 624 of the Nevada

     Administrative Code.

                         Pursuant to NRS 233B.123, the burden of proof is upon the Board to prove the elements

     of each cause of action by a preponderance of the evidence standard.

             3.          Pursuant to NRS Chapter 624 and NAC Chapter 624, the Board has jurisdiction to take

     disciplinary action against a contractor as provided in NRS 624.300 to 624.305, inclusive.

     First alleged violation: NRS 624.301(5) Failure to comply with terms of a construction contract

              4.         Under NRS 624.301(5), a licensed contractor may be disciplined for failing to comply

     without legal excuse to comply with the terms of a construction contract.

              5.         Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent failed to comply with terms of the Kwok construction contract.

              6.         Respondent offered no legal justification for failing to comply.

              7.         Therefore, Respondent violated NRS 624.301(5) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Second alleged violation NRS 624.301(2i Abandonment ola construction project

              8.         Under NRS 624.301(2), a licensed contractor may be disciplined for abandonment of a

     construction project when the percentage of the project completed is less than the percentage of the total
11
     price of the contract paid to the contractor at the time of abandonment.

23            9.         Here. credible evidence was provided by the Board's Notice of Hearing and Complaint

24   that Respondent abandoned a construction project when the percentage of the project completed is less

     than the percentage of the total price of the contract paid to the contractor at the time of abandonment.

              10.        Respondent offered no legal justification for the abandonment of the Kwok project.

27                       Therefore, Respondent violated NRS 624.301(2) and discipline is warranted pursuant to

2S   NRS 624.300 and NAC 624.7251.




                                                             -6-
           Case 20-50017-btb            Doc 32      Entered 02/14/20 11:28:37             Page 30 of 54


     Third alleged violation: NRS 624.301(1) Abandonment

                12.    Under NRS 624.301(1), a licensed contractor may be disciplined for abandonment

     without legal excuse of any construction project or operation.

                13.    Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent abandoned the Kwok project.

                14.    Respondent offered no legal justification for abandonment of the Kwok project.

                15.    Therefore, Respondent violated NRS 624.301(1) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Fourth alleged violation: NRS 624.301(4) Failure to prosecute

                16.    Under NRS 624.301(4), a licensed contractor may be disciplined for failure without legal

     excuse to prosecute a construction project or operation with reasonable diligence.

                17.    Here, credible evidence was provided by the Board's Notice of -earin; and Complaint

     that Respondent failed to prosecute the Kwok project with reasonable diligence.

                1 S.   Respondent offered no le2a1 justification for failure to prosecute the Kwok project with

     reasonable diligence.

                19.    Therefore, Respondent violated NRS 624.301(4) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Fifth alleged violation: NRS 624.3012( 1 _j Diversion of money

                20.    Under NRS 624.3012(1 ), a licensed contractor may be disciplined for diverting money or

     property received for the completion of a specific construction project or for a specified purpose in the

     completion of any construction project or operation to any other construction project or operation,

     obligation or purpose.

23              71.    Here, credible evidence was provided by the Board's Notice of Hearin and Complaint

24   that Respondent diverted money or property received for the completion of a specific construction

25   project.

26                     Respondent offered no legal justification for diverlinL! money.

27                     Therefore, Respondent violated NRS 624.3012(1 ) and discipline is warranted pursuant to

     NRS 6%4.300 and NAC 6:4.7251




                                                           -7-
            Case 20-50017-btb            Doc 32       Entered 02/14/20 11:28:37             Page 31 of 54


      Sixth alleged violation: NRS 624.3015(2) Bidding or contractin 1 in excess of limit

                 24.   Under NRS 624.3015(2), a licensed contractor may be disciplined for bidding or

      contractinv, for a sum for one construction contract or project in excess of the limit placed on the license

      by the Board.

                 25.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

      that Respondent contracted with Kwok for the sum of S60 771, in excess of the 550,000.00 limit of his

      license.

                 26.   Respondent offered no legal justification for contracting in excess of the limit placed on

      the license by the Board.

                 27,   Therefore, Respondent violated NRS 624.3015(2) and discipline is warranted pursuant to

      NRS 624.300 and NAC 624.7251.

      Seventh alleged violation: NRS 624.302(6) Failure to comply

                 28.   Under NRS 624.302(6), a licensed contractor may be disciplined for failing to comply

      with a written request by the Board or its designee for information or records, or obstructing or delaying

      the providing of such information or records.

                 29.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

      that Respondent failed to comply with a written request by the Board.

                 30.   Respondent offered nc.) legal justification for failing to comply.

                 31.   Therefore. Respondent violated NRS 624.302(6) and discipline is warranted pursuant to

      NRS 624.300 and NAC 624.7251.

      Eiath alleged violation: NRS 624.301(5) Failure to comply

                 32.   Under NRS 624.301(5), a licensed contractor may be disciplined for failing to comply

      without legal excuse on the part of a licensee to comply with the terms or a construction contract.

24               33.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

      that Respondent failed to comply with terms of the Mattice contract.

26               34.   Respondent offered no legal justification for failing to comply'.

                 35.   Therefore. Responden: violated NRS.. 624.301(5) and discipline is warranted pursuant to

12;   NRS 624.300 and NAC' 624.7251.
              Case 20-50017-btb        Doc 32       Entered 02/14/20 11:28:37             Page 32 of 54


 1   Ninth alleged violation: NRS 624.301(1) Abandonment

               36.    Under NRS 624.301(1), a licensed contractor may be disciplined for abandonment

 3   without legal excuse of any construction project or operation.

 4             37.    Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

 5   that Respondent abandoned the Mattice project.

 6             3S.    Respondent offered no legal justification for abandonment of the Mattice project.

               39.    Therefore, Respondent violated NRS 624.301(1) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

 S   Tenth alle ,ed violation: NRS 624.301 `) Abandonment of a construction ro ect

10             40.    Under NRS 624.301(2), a licensed contractor may be disciplined for abandonment of a

11   construction project when the percentage of the project completed is less than the percentage of the total

12   price of the contract paid to the contractor at the time of abandonment.

13             41.    Here, credible evidence was provided by the Board's Notice of Hearing and Complaint
14   that Respondent abandoned the Mattice project.

15             42.    Respondent offered no legal justification for abandonment of the Mattice project.

16             43.    Therefore, Respondent violated NRS 624.301(2) and discipline is warranted pursuant to
17   NRS 624.300 and NAC 624.7251.

iS   Eleventh alleged violation: NRS 624.30141 Failure to prosecute

19             44.    Under NRS 624.301(4). a licensed contractor may be disciplined for failure without legal

20   excuse to prosecute a construction project or operation with reasonable diligence.

21             45.    Here. credible evidence was provided by the Board's Notice of Hearing and Complaint
11
     that Respondent failed to prosecute the Mattice project with reasonable diligence

               46.    Respondent offered no legal justification for failure to prosecute the Ni attice project with

     reasonable dilie.ence.
15             47.    Therefore, Respondent violated NRS 624.301(4) and discipline is warranted pursuant to

26   NRS 624.300 and NAC 624.7251.

     i   ll

25
      Case 20-50017-btb           Doc 32      Entered 02/14/20 11:28:37            Page 33 of 54


Twelfth alleged violation: NRS 624.30141) Diversion of money

           4S.   Under NRS 624,3012(1), a licensed contractor may be disciplined for diverting money or

property received for the completion of a specific construction project or for a specified purpose in the

completion of any construction project or operation to any other construction project or operation,

obligation or purpose.

           49.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

that Respondent diverted money or property received for the completion of a specific construction

project.

           50.   Respondent offered no legal justification for diverting money.

           51.   Therefore, Respondent violated NRS 624.3012(1) and discipline is warranted pursuant to

NRS 624.300 and NAC 624.7251.

Thirteenth allet!ed violation: NRS 624.301(5) Failure to   mply

           52.   Under NRS 624.301(5), a licensed contractor may be disciplined for failing to comply

without legal excuse on the part of a licensee to comply with the terms of a construction contract.

           53.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

that Respondent failed to comply with the terms of the Cossaveia contract.

           54.   Respondent offered no legal justification for failing to comply with the terms of the

Cossavela contract.

           55.   Therefore, Respondent violated NRS 624.301,1\ 5i and discipline is warranted pursuant to

NRS 624.300 and NAC 624.7251.

Fourteenth alleged violation: NRS 624.301(1) Abandonment

           56.   Under NRS 624.301(1), a licensed contractor may be disciplined for abandonment

without legal excuse of any construction project or operation.

           57.   Here, credible evidence was provided by the Board's Notice of Hearing: and Complaint

that Respondent abandoned the Cossavela project.

           5S.   Respondent offered no legal justification for abandonment of the Cossavela project

           59.   Therefore. Respondent violated NRS 624.30111 ► and discipline is warranted pursuant to

NRS 6:24.30e and NAC 624.7251.
           Case 20-50017-btb          Doc 32         Entered 02/14/20 11:28:37            Page 34 of 54

     Fifteenth alleged violation: NRS 624.301(4)) Failure to prosecute

                60.   Under NRS 624.301(4), a licensed contractor may be disciplined for failure without legal

     excuse to prosecute a construction project or operation with reasonable diligence.

                61.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent failed to prosecute the Cossavela project with reasonable diligence.

                62.   Respondent offered no legal justification for failure to prosecute the Cossaveia project

     with reasonable diligence.

                63.   Therefore, Respondent violated NRS 624.301(4) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Sixteenth alleged violation: NRS 624.3012(1) Diversion of money

                64.   Under NRS 624.3012(1), a licensed contractor may be disciplined for diverting money or

     property received for the completion of a specific construction project or for a specified purpose in the

     completion of any construction project or operation to any other construction project or operation,

     obligation or purpose.

                65.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent diverted money or property received for the completion of a specific construction

     project.

                66.   Respondent offered no iega) justification for diverting money.

                67.   Therefore, Respondent violated NRS 624.3012(1) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Seventeenth alleged violation: NRS 624.302(6) Failure to comply

                6S.   Under NRS 624.302(6), a licensed contractor may be disciplined for failing to comply

23   with a written request by the Board or its designee for information or records, or obstructing or delaying

     the providing of such information or records.

25              69.   Here, credible evidence was provided by the Boards Notice of Hearing and Complaint

2u   that Respondent failed to comply with a written request by the Board or' its designee for information or

27   records.

25              70.   Respondent offered no legal justification for failing to comply.
          Case 20-50017-btb           Doc 32      Entered 02/14/20 11:28:37            Page 35 of 54

 1           71.     Therefore, Respondent violated NRS 624.302(6) and discipline is warranted pursuant to

 2   NRS 624.300 and NAC 624.7251.

 3   Eitthteenth alleged violation: NRS 624.3010)Failure to comply

 4           72.     Under NRS 624.301(5), a licensed contractor may be disciplined for failing to comply

 5   without legal excuse on the part of a licensee to comply with the terms of a construction contract.

 6           73.     Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

 7   that the Respondent failed 10 comply with the terms of the Festinese contract.

             74.     Respondent offered no legal justification for failing to comply with the terms of the

 9   Festinese contract.

Io           75.     Therefore, Respondent violated NRS 624.301(5) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

12   Nineteenth alleged violation: NRS 624.301(11 Abandonment

13           76.     Under NRS 624.301(1), a licensed contractor may' be disciplined for abandonment

14   without legal excuse of any construction project or operation.

15           77.     Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

16   that Respondent abandoned the Festinese project.

17           78.     Respondent offered no legal justification for abandonment of the Festinese project.

IS           79.     Therefore. Respondent violated NRS 624.301(1) and discipline is warranted pursuant to

19   N S 604,300 and NAC 624.72 51.

20   Twentieth alleged violation NRS 624.301(2) Abandonment

21           SO.     Under NRS 624.301(2), a licensed contractor may be disciplined for abandonment of a

22   construction project when the percentage of the project completed is less than the percentage of the total

23   price of the contract paid to the contractor at the time of abandonment.

             SI.     Here. credible evidence was provided b\' the Board's Notice of Hearing and Complaint

25   that Respondent abandoned the Festinese project when the percentage of the project completed is less

26   than the percentage of the total pnce of the contract paid to the contractor at the time of abandonment.

27           82.     Respondent offered no legal justification for abandonment of the Festinese project.

2S
          Case 20-50017-btb           Doc 32      Entered 02/14/20 11:28:37               Page 36 of 54

                S3.   Therefore, Respondent violated NRS 624.301(2) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Twenty-First alleged violation: NRS 624.301(4) Failure to prosecute a construction project

                84.   Under NRS 624.301(4), a licensed contractor may be disciplined for failure without legal

     excuse to prosecute a construction project or operation with reasonable diligence.

                85.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent failed to prosecute the Festinese project with reasonable diligence.

                S6.   Respondent offered no legal justification for failure to prosecute the Festinese project

     with reasonable diligence.

                S7.   Therefore, Respondent violated NRS 624.301(4) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Twenty-Second alleged violation: NRS 624.3012(1) Diversion of money

                SS.   Under NRS 624.3012(1), a licensed contractor may be disciplined for diverting► money or

     property received for the completion of a specific construction project or for a specified purpose in the

     completion of any construction project or operation to any other construction project or operation,

     obligation or purpose.

                59.   Here, credible evidence was provided by the Board's Notice of Hearint! and Complaint

     that Respondent diverted money or property received for the completion of the Festinese project.

                90.   Responder', offered no legal justiFication for diverting won, .

20              91.   Therefore. Respondent violated NRS 624.3012(1) and discipline is warranted pursuant to

21   NRS 624.300 and NAC 624.7251.

22   Twenty-Third alleged violation: NRS 624.3017(1) Substandard workmanship

                92.   Under NRS 624.3017(1), a licensed contractor may be disciplined for failing to provide
14   workmanship which is commensurate with the standards of the trade in general.

25              93.   Here, credible evidence was provided by the Boards Notice of Hearinc. and Complaint

26   that Respondent failed to provide workmanship which is commensurate with the standarth, of the trade in

27   ueneral.

2S
          Case 20-50017-btb            Doc 32     Entered 02/14/20 11:28:37             Page 37 of 54


             95.     Respondent offered no legal justification for failing to provide workmanship which is

     commensurate with the standards of the trade in general.

             96.     Therefore, Respondent violated NRS 624.3017(1) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Twenty-Fourth alleg,ed violation: NRS 624.3013(5), as set forth in NAC 624.700(3)(a)_Fnilure to correct

             97.     Under NRS 624.3013(5), as set forth in NAC 624.700(3)(a), a licensed contractor may be

     disciplined for failure to comply with the Board's Notice to Correct.

             98.     Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent failed to comply with the Board's Notice to Correct.

             99.     Respondent offered no legal justification for failing to comply.

             100.    Therefore, Respondent violated NRS 624.3013(5), as set forth in NAC 624.700(3)(a) and

     discipline is warranted pursuant to NRS 624.300 and NAC 6-)4 .7251.

     Twenty-Fifth alle ,ed violation: NRS 624.301(5 Failure to comply with terms of construction contract

             101.    Under NRS 624.301(5), a licensed contractor may be disciplined for failing to comply

     without legal excuse on the part of a licensee to comply with the terms of a construction contract.

             102.    Here, credible evidence was provided by the Boards Notice of Hearing and Complaint

     that Respondent failed to comply with the terms of the Hanlon contract.

             103.    Respondent offered no legal justification for failing to comply with the terms of the

     Hanlon contract.

             104.    Therefore. Respondent violated NRS 624.301(5) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

     Twenty-Sixth alleged violation: NRS 624.301(1) Abandonment

             105.       Under NRS 624.301(1). a licensed contractor may he disciplined for abandonment

24   without legal excuse of any construction project or operation.

25           106.    Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent abandoned the Hanlon project.
77
             107.    Respondent offered no legal justification for abandonment of the Hanlon project.
25
          Case 20-50017-btb            Doc 32      Entered 02/14/20 11:28:37            Page 38 of 54


             108.      Therefore, Respondent violated NRS 624.301(1) and discipline is warranted pursuant to

     NRS 624.300 and NAC 624.7251.

 3   Twenty-Seventh alleged violation: Abandonment

 4            109.     Under NRS 624.301(2), a licensed contractor may be disciplined for abandonment of a

 5   construction project when the percentage of the project completed is less than the percentage of the total

     price of the contract paid to the contractor at the time of abandonment.

 7            110.     Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

     that Respondent abandoned the Hanlon project when the percentage of the project completed is less than

 S   the percentage of the total price of the contract paid to the contractor at the time of abandonment.

10            1 1 l.   Respondent offered no legal justification for abandonment.

11            112.     Therefore, Respondent violated NRS 624,301(2) and discipline is warranted pursuant to
12   NRS 624.300 and NAC 624.725 i

13   Twenty-Eighth alleged violation: NRS 624.30154)) Failure to prosecute a constructionproject

14            113.     Under NRS 624.301(4), a licensed contractor may be disciplined for failure without legal

15   excuse to prosecute a construction project or operation with reasonable diligence.

16            114.     Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

17   that Respondent failed to prosecute the Hanlon project with reasonable diligence.

is            115.     Respondent offered no letal justification for failure to prosecute the Hanlon project with

19   reasonable

20           116.      Therefore, Respondent violated NRS 624.301(4) and discipline is warranted pursuant to

21   NRS 624.300 and NAC 624.7251.

     Twenty-Ninth alleged violation: NRS 624.3012(1) Diversion of money

23           117.      Under NRS 624.3012(1), a licensed contractor max' he disciplined for diverting money or

24
     property received for the completion of a specific construction project or for a specified purpose in the

     completion of any construction project or operation to any other construction project or operation,

26   obligat ion or purpose.

27           118.      Here, credible evidence was provided hy the Board's Notice of Hearings and Complaint

2S   that Respondent diverted money or property received for the completion of the Hanlon project.




                                                          -15-
          Case 20-50017-btb             Doc 32       Entered 02/14/20 11:28:37            Page 39 of 54


1            119.      Respondent offered no legal justification for diverting money.

                120.   Therefore, Respondent violated NRS 624.3012(l) and discipline is warranted pursuant to

3    NRS 624.300 and NAC 624.7251.

     Thirtieth alleged violation: NRS 624.302(,6) Failure to comply

4               121.   Under NRS 624.302(6), a licensed contractor may be disciplined for failing to comply

     with a written request by the Board or its designee for infomation or records, or obstructing or delaying

7    the providing of such information or records.

 S              122.   Here, credible evidence was provided by the Board's Notice of Hearing and Complaint

 9   that Respondent failed to comply with a written request by the Board or its designee for information or

10   records.

tt              123.   Respondent offered no legal justification for failing to comply.

12              124.   Therefore, Respondent violated NRS 624.302(6) and discipline is warranted pursuant to

13   NRS 624.300 and NAC 624.7251.

14   Thirty-First alleged violation: NRS 624.3013(3) Financial responsibility

15              125.   Under NRS 624.3013(3) a licensed contractor may be disciplined for failing to establish

16   financial responsibility.

17              126.   Here, credible evidence was provided by the Board's Notice or Hear-inf.! and Complaint

     that Respondent failed to provide the required financial statement.

                127.   Respondent offered no legal justification for failing to comply.

20              12S.   Therefore. Respondent violated NRS 624.3013(3) and discipline is warranted pursuant to

21   NRS 624.300 and NAC 624.7251.

     Thirty-Second alleged violation: NRS 624.301 S(2) Joint liability

23              129.   Under NRS 624.3018(2). a licensed contractor may be disciplined because the

24   performance by any partnership, corporation, firm or association of any act or omission constituting a

     cause for. disciplinary action likewise constitutes a cause tb: disciplinary action airainst any licensee who

26   is a member, officer. director or associate of such partnership. corporation, firm or association. and who
17
     participated in such prohibited act or omission.

2S




                                                           -lip
             Case 20-50017-btb              Doc 32       Entered 02/14/20 11:28:37             Page 40 of 54


               130.    Here, credible evidence was provided by the Board that Richard Garriga Taylor is an

     officer on all three licenses of Reno Patio & Fireplaces.

               131.    Therefore, Richard Garriga Taylor violated NRS 624.3018(2) and discipline is warranted

     pursuant to NRS 624.300 and NAC 624.7251.



     3.0 Decision and Order

               Based on the foregoing Findings of Fact and Conclusions of Law, the administrative law judge

     decides and orders:

               1.       Affordable Patios & Sunrooms, dba Rcno Patio & Fireplaces, license numbers 56075,

     71993 and 72332 are revoked.

                        Respondent was fined S1,000 for each of the Is' "Ytd,      4th, 5`h 6th, S'h, 9'h, 10ch‘ 11 th, I -WI,

     13sh, 14th, 15'h, 16th, )3',                      29th Causes of Action in the Board's Complaint,

     5250 for each of the 7th, 17th, 30th Causes of Action in the Board's Complaint, S10,000 for each of the
                      -) SL,
            19`h,              "    Causes of Action of the Board's Complaint and 5500 for each of the 24 th, 31 5' of

     the Board's Complaint for a total fine of S72,750.

               3.       Investigative costs were not assessed due to Respondent's Chapter 7 Bankruptcy filing.

               4.       ALI Allison referred this matter to the District Attorney's office of Washoe County

               5.       Respondent shall reimburse the Residential Recovery Fund for any monies paid out as a

     result of this action.

               6.       Respondent shall make restitution to all damaued parties prior to consideration of
21
     relicensure by the Board.

22             7.       Administrative fines imposed shall accrue interest as defined in NRS 624.300(11).

               S.       The discipline in this Default Order does not limit the Nevada State Contractors Board

     from imposing further discipline upon Respondent on matters not yet presented to the Board.

25   ///

26   / //

27   /1/

2S




                                                              -i7-
  Case 20-50017-btb           Doc 32       Entered 02/14/20 11:28:37              Page 41 of 54



       9.     Respondent has 30 days from receipt of this Default Order to seek judicial review

pursuant to NRS 233B.130 through NRS 23313.150 and NRS 622.410.



                      l , 2020.
       Dated: Januaryam

                                                                       QLSemls.i
                                              Margi A. Grein, Executive Officer
                                              Nevada State Contractors Board
          Case 20-50017-btb           Doc 32       Entered 02/14/20 11:28:37            Page 42 of 54

                                              Certificate of Service
              thereby certify that 1 am an employee of the Nevada State Contractors Board and that 1 served

     the attached Default Order in the above entitled matter by placing a true copy thereof, enclosed in a

     sealed envelope with postage prepaid thereon, in the United States Post Office mail, addressed as follows:

     Affordable Patios & Sunrooms, dba Reno Patio & Fireplaces
     Richard Garriga Taylor, President and Qualified Individual
     910 Glendale Avenue
     Sparks, Nevada 89431           Certified Mail:             9171 9690 0935 0196 4877 74
     Affordable Patios & Sunrooms, dba Reno Patio & Fireplaces
     Richard Garriea Taylor, President and Qualified Individual
     690 Sunshine Lane
     Reno, Nevada 59502              Certified Mail:          9171 9690 0935 0196 4877 81

     Chen Kwok
     Kwok's Bistro
     275 W. Street
     Reno, Nevada 89501

     Lewis Walter Mattice
     11455 Verazae Drive
     Reno, Nevada 89521

     John Mark Cossavela
     445 Kathy Terrace
     Sparks, Nevada 89436

     Monique NI. Festinese
     3347 Poco Rev Court
     Sparks, Nevada S9436

     Leslie Everett Zimmerman
     906 Bates Avenue
     Rena, Nevada 89502

     Kate Hanlon
     1413 Snow Summit Drive
     Reno, Nevada S9523

24            !declare under penalty of perjury that the foregointL is true and correct and executed this   ;z.4
     day of           2020.
25



                                               An Employee of the Nevada State Contractors Board
27


25
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 43 of 54




                     Exhibit 3




                    Exhibit 3
                                             Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 44 of 54

                                                  •




                                               •iL k




                                            - 1.6 Acre Lot
                                              3 Buildings, 24,195 SF
                                            - Ample Parking
                                              Commercial Zoning - Multiple Uses Possible
                                              High Traffic Count
                                            - Large Showroom, Offices & Storage
                                                                             tloult


                                                                                                                    15'
                                                                                                                   2;
                                                                                                                          .‘
                                                                                                                  7,iji
                                                                                                               1F*-4


                                                                                                                                       ‘4,'•
                                                                                                                               .   •




•       ,   ,•-•;•   •


    •       • .          •   •   4,1,14,4
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37                    Page 45 of 54


                                                         ad!


                                            1)1
                                       vi           It
                                                  .11 11'14 'L   '
                                                     *   I
                                        •




                                                                                                    •
                                                                                                        •
                                                                                            'fit•
                                                                                          , .




                                                                     5.
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 46 of 54




                     Exhibit 4




                    Exhibit 4
         Case 20-50017-btb       Doc 32        Entered 02/14/20 11:28:37        Page 47 of 54



Account Name                       Account Number                 Date of Statement
Affordable Patios and Sunrooms      732000104                      October 31, 2018

Personal Expenses

Date           Amount              To Whom

10/01/2018             1602.63     Quicken Loans MTG Payments

10/02/2018     $400.00             Nevada Child Support
10/03/2018         $118.00         William Ogara DDS
10/03/2018     $ 65.45             SiriusXM
10/05/2018     $ 9.99              iTunes
10/05/2018         $ 89.99         Playstation Network
10/09/2018         $     .99       iTunes
10/09/2018         $400.00        Somersest HOA
                                  (Reno Patio & Fireplaces check but is the Affordable Account)
10/12/2018     $ 15.17            GoDaddy
10/17/2018     $120.00             Washoe County Reg. Animal S. Reno
10/22/2018     $ 15.17            GoDaddy
10/22/2018     $ 59.99             Playstation Network
10/23/2018     $207.66             Direct TV


Affordable Patios and Sunrooms      732000104                       November 30, 2018

11/02/2018     $1602.63           Quicken Loans MTG Payments
11/05/2018     $118.00            William Ogara DDS
11/27/2018     $ 16.54            Jimboys Tacos



Affordable Patios and Sunrooms      732000104                        December 31, 2018


12/02/2018     $1602.63          Quicken Loans MTG Payments
12/03/2018     $ 65.45           SiriusXM
12/06/2018     $118.00           William Ogara DDS
12/06/2018     $ 9.99            iTunes
12/10/2018     $        .99      iTunes
12/14/2018     $425.00           Somerset Owners Association
                                 (Reno Patio & Fireplaces check but is the Affordable Account)
12/24/2018     $207.66           Direct TV



Affordable Patios and Sunrooms      732000104                          January 31, 2019


01/02/2019   $1602.63            Quicken Loans MTG Payments
01/02/2019   $ 52.36             SiriusXM
01/04/2019   $118.00             William Ogara DDS
         Case 20-50017-btb         Doc 32     Entered 02/14/20 11:28:37     Page 48 of 54



01/04/2 019    $ 79.99             Playstation Network
01/07/ 2 019   $ 9.99              iTunes
01/07/ 2 019   $ 15.00             SiriusXM
01/09/ 2019    $    .99            iTunes
01/22 /2 019   $ 59.99             Playstation Network
01/24/ 2019    $214.66             Direct TV

Affordable Patios and Sunrooms        732000104                   February 28, 2019


02/04 / 2019   $1602.63           Quicken Loans MTG Payments
02/04/2019     $ 53.36            SiriusXM
02/05/2019     $ 4.99             iTunes
02/06 /2019    $118.00            William Ogara DDS
02/06/2019     $ 9.99             iTunes
02/11/2019     $ .99              iTunes
02/25/2019     $218.36            Direct TV
02/25/2019     $ 99.98            Playstation Network


Affordable Patios and Sunrooms        732000104                    March 29, 2019


03/04/ 2019     $1602.63          Quicken Loans MTG Payments
03/04/2019      $ 53.36           SiriusXM
03/06/2019      $104.02           William Ogara DDS
03/06/2019      $ 9.99             iTunes
03/11/2019      $ .99             iTunes
03/25/2019      $216.51           Direct TV


Affordable Patios and Sunrooms        732000104                     April 30, 2019


04/01/2019      $1602.63         Quicken Loans MTG Payments
04/05/2019      $ 9.99            iTunes
04/09/2019      $ .99            iTunes
04/24/2019      $100.00          Trump Make America Great Again
04/29/2019      $ 59.99           Playstation Network


Affordable Patios and Sunrooms        732000104                     May 31, 2019


05/02/2019      $1602.63         Quicken Loans MTG Payments
05/02 / 2019    $ 53.36          SiriusXM
05/06/ 2 019    $ 9.99           iTunes
05/09/2019      $    .99         iTunes
05/15/2019      $ 15.00          SiriusXM
05/28/ 2019     $ 18.17          GoDaddy
05/28/ 2 019    $3800.00         Normans Rare Guitars
          Case 20-50017-btb         Doc 32       Entered 02/14/20 11:28:37      Page 49 of 54




Affordable Patios and Sunrooms            732000104                    June 28, 2019


06/03/2019     $1602.63           Quicken Loans MTG Payments
06/03/2019     5 53.36            SiriusXM
06/05/2019     $   9.99            iTunes
06/10/2019     $   .99             iTunes
06/26/2019     $ 597.35           Guitar Center.com
06/26/2019     $ 885.44           Guitar Center.com
06/26/2019     $1,101.97           Guitar Center.com
06/27/2019     $ 99.00             Guitar Zoom Inc.


Affordable Patios and Sunrooms            732000104                    July 31, 2019


07/02/2019     $1625.01           Quicken Loans MTG Payments
07/02/2019     $ 53.36            SiriusXM
07/03/2019     $ 171.61           PayPal Shanghaiaos (high heels)
07/05/2019     $ 1.99             iTunes
07/05/2019     $ 9.99             iTunes
07/09/2019     $   .99            iTunes
07/15/2019     $ 7.26            iTunes
07/16/2019     $ 40.00           Clear Vision     Check # 12324
07/23/2019     $ 49.99           Playstation Network
07/25/2019     $ 49.99           Playstation Network


Affordable Patios and Sunrooms            732000104                  August 31, 2019


08/02 /2 019   $1625.01          Quicken loans MTG payments
08/02/2019     $ 53.36           SiriusXM
08/05/2019     $ 1.99            iTunes
08/09/2019     $   .99           iTunes
08/12/2019     $ 14.99           iTunes
08/19/2019     $ 15.00       SiriusXM
08/19/2019     $ 54.51       GoDaddy
08/27/2019     $ 100.00      Wingfield Springs Community Association    Check # 12389


Affordable Patios and Sunrooms            732000104                 September 31, 2019


09/03/2019     $ 53.36      SiriusMX
09/03/2019     $ 1.99       iTunes
09/03/2019     $1625.01     Quicken Loans MTG payments
09/09/2019     $ 59.99      Playstation
        Case 20-50017-btb           Doc 32       Entered 02/14/20 11:28:37   Page 50 of 54



Affordable Patios and Sunrooms            732000104              September 30_, 2019

09/09/2019     $    .99          iTunes
09/12/2019     $ 14.99           iTunes
09/16/2019     $ 15.00           SiriusXM
09/26/2019     $ 18.17           GoDaddy

Affordable Patios and Sunrooms            732000104              October 31, 2019


10/01/2019    $ 56.24        Playstation Network
10/02/2019    $ 1.99         iTunes
10/02/2019    $1625.01       Quicken Loans MTG payments
10/03/2019    $ 53.36        SiriusXM
10/07/2019    $ 99.99        Playstation Network
10/092019     $    .99       iTunes


November 2019 — closed account
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 51 of 54




                     Exhibit 5




                    Exhibit 5
2/7/2020               Case 20-50017-btb              Doc 32       Eag I eWeb for Washoe County
                                                                    Entered 02/14/20 11:28:37     Page 52 of 54

       •   Document Search
       • M y Documents
       • Help
       • About
       • Privacy Policy
       • Logout Public



 Fictitious Firm Name - 148936
     Filing-Information
    Filing Number
    148936
    Filing Date
    12/08/2015 01:25:35 PM
    Expiration Date
    12/07/2020

     Business Information
     Business Name
     RENO PATIO & FIREPLACES



 Owner Information


   Owner/Corporate Name
   AFFORDABLE PATIOS & SUNROOMS

  Owner/Corporate Name
  RICHARD GARRIGA TAYLOR


  Reel Page
  7218 1283


 Additional Information




https://clerls.washoecounty.us:8443/clerk/eaglemb/viewDoc.jsp?node=D00542S852                                     1/1
Case 20-50017-btb   Doc 32   Entered 02/14/20 11:28:37   Page 53 of 54




                     Exhibit 6




                    Exhibit 6
2/7/2020                                                                 Eag I eWeb for Washoe County
                         Case 20-50017-btb                 Doc 32          Entered 02/14/20 11:28:37    Page 54 of 54
       •   Document Search
       •   M y Documents
       •   Help
       •   About
       •   Privacy Policy
       •   Logout Public



  Fictitious Firm Name - 153095
     Filing-Information
    Filing Number
    153095
    Filing Date
    02/07/2017 11:48:35 AM
    Expiration Date
    02/07/2022

  7- Business—Information

     Business Name
     MILL STREET AUTO



 Owner Information


   Owner/Corporate Name
   RENO PATIO & FIREPLACES L.L.C.

   Owner/Corporate Name
   RICHARD GARRIGA TAYLOR


  Reel Page
  7220 673


 Additional Information




https://clerks.washoecounty.us:8443/clerWeag I eweb/vi ewD oc.j sp?node= DOC 591S742                                    1/1
